Citation Nr: 0122621	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-01 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO decision that denied an 
increase in a 10 percent rating for a service-connected left 
knee disorder.  The veteran filed a timely notice of 
disagreement and substantive appeal on this issue, and it is 
the only issue properly on appeal at this time.

A November 1999 RO decision proposed to reduce the rating for 
the veteran's service-connected right knee disability rating 
from 20 percent to 10 percent, and in March 2000 this rating 
reduction was carried out and the veteran was notified.  He 
submitted a timely notice of disagreement in May 2000.  In a 
June 2000 decision, the RO effectively restored a 20 percent 
rating for a right knee disorder (assigning a 10 percent 
rating for right knee instability and a separate 10 percent 
rating for right knee arthritis with limitation of motion.  
In June 2000, a statement of the case was furnished on the 
issue of the rating for the right knee disorder.  The veteran 
did not thereafter submit a timely substantive appeal on this 
issue, and thus it is not before the Board on appeal at this 
time.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000); Roy v. Brown, 5 Vet.App. 
554 (1993).


REMAND

The veteran claims his left knee disability has worsened and 
should be rated higher than 10 percent.  The report of a May 
2000 VA examination (which primarily pertains to the right 
knee) mentions that the left knee had flexion of 20 degrees 
and extension of 0 degree.  According to a September 2000 
examination request worksheet, the RO felt that, based on 
earlier findings, the report of 20 degrees of left knee 
flexion on the May 2000 examination was an error, and thus 
another examination was requested.  A September 2000 VA 
examination noted the left knee had 30 degrees of extension 
with non-weight bearing, extension of 0 degrees with pain 
when standing, and flexion of 115 degrees with pain.  The 
Board notes that one method for rating the left knee 
disability is by rating under Diagnostic Codes for limitation 
of motion, and such must take into account the effects of 
pain, but the information provided on the recent examinations 
does not provide sufficient details for such a rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 
5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, 
as part of the duty to assist the veteran with his claim, 
another examination is warranted.  Any recent treatment 
records should also be obtained.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should request that the veteran 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected left 
knee disorder during and since 2000.  The 
RO should then obtain copies of those 
treatment records which have not been 
previously secured.

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his left knee 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted.  
Range of motion should be reported in 
degrees; objective evidence of pain on 
motion should be noted; and the examiner 
should assess the extent of any 
additional loss of motion due to pain on 
use or during flare-ups.  All other 
findings, such as the presence and degree 
of knee instability, should be reported 
in detail.

3.  Thereafter, the RO should review the 
claim for an increased rating for a left 
knee disability.  If the claim is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




